Citation Nr: 1120504	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-25 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to a compensable rating for residuals of a right arm disorder, to include muscle injury.  

2.  Entitlement to a compensable rating for a scar of the right elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran






ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011; a transcript of which is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the March 2011 hearing, the Veteran testified that he underwent an MRI in January 2011 and EMG of his right arm in March 2011at the Denver VA Medical Center (VAMC).  Although the RO apparently attempted to retrieve VA medical records, its attempt did not include the EMG.  A February 2011 VA treatment note indicates that the MRI was "normal," but an EMG was "ordered."  Those records have not been associated with the file.  

The Veteran has also alleged that he sustained a "through and through" wound of his upper right shoulder resulting in muscle injury; an increase in scarring symptoms, and an increase in general right arm symptoms.  There is presently no evidence of a through and through wound, nor an increase in scarring.  Because the claim remains pending on appeal, the Veteran may submit any evidence in support of his contentions. 

Further, in a July 2005 treatment note, Sherrie L. Somers, D.O. reported that the Veteran had a right rotator cuff symptom, which underwent an arthroscopy.  She reported that the injury was "workmen's compensation related."  The Veteran will provide information and an authorization for any reports related to the workmen's compensation action.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a right arm injury and scar that is not evidenced by the current record.  The RO/AMC will obtain both the January 2011 MRI and the March 2011 EMG.  

a. The Veteran will provide signed authorizations for any and all medical and personnel records generated by the U.S. Postal System in connection with the incident referred to in Dr. Somer's note of July 2005, resulting in a workmen's compensation action.  

B, The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. Upon the passage of a reasonable amount of time or upon the Veteran's response, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  In particular, the RO/AMC should consider if the Veteran is entitled to an updated VA examination. 

3. The RO/AMC must then readjudicate the claims of entitlement to increased ratings for a right arm disorder, to include consideration of the Veteran's contention of a through and through wound, and a right arm scar to include consideration of all of the evidence of record.  Sondel v. Brown, 6 Vet. App. 218 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993) (the Board is obligated to review all issues which are reasonably raised from a liberal reading of the Veteran's substantive appeal).  
If any of the benefits sought on appeal remain denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

